HON. ALFRED S. ROBBINS Administrative Judge District Court of Nassau County
This is in response to your letter requesting an opinion of the Attorney General as to whether jury demands and other civil papers which require payment of a fee incidental to filing under the Uniform District Court Act, § 1911, are required to be accepted by a Court without the required fee when filed by the Superintendent of Insurance of the State of New York in his appointed role as a Rehabilitator.
Insurance Law, Article 16, § 534, provides:
  "The superintendent shall not be required to pay any fee to any county clerk, register or other public officer in the state for filing, recording, issuing a transcript or certificate, or authenticating any paper or instrument pertaining to the exercise by the superintendent of any of the powers or duties conferred upon him by any of the provisions of this article, whether or not such paper or instrument be executed by the superintendent or his deputies or attorneys of record and whether or not it is connected with the commencement of an action or judicial proceeding by or against the superintendent, or with the subsequent conduct of such an action or proceeding."
Insurance Law, Article 16, § 512(1), provides:
  "1. An order to rehabilitate a domestic insurer shall direct the superintendent and his successors in office forthwith to take possession of the property of such insurer and to conduct the business thereof, and to take such steps toward the removal of the causes and conditions which have made such proceeding necessary as the court shall direct."
Insurance Law, § 534 is explicit in exempting the Superintendent of Insurance, as an officer of the State, from incurring expenses for filing, recording or transcript fees in connection with the exercise of his official duties conferred upon him by Article 16 of the Insurance Law.
Insurance Law, § 512 directs the Superintendent to conduct the business of a domestic insured that is the subject of an order to rehabilitate.
Accordingly, we conclude that civil papers must be accepted for filing without payment of a fee when said papers are submitted by the Superintendent of Insurance of the State of New York exercising any of the powers or duties conferred upon him by Article 16 of the Insurance Law.